


Exhibit 10.2




STOCK OPTION GRANT AGREEMENT
PURSUANT TO THE SEACOR HOLDINGS INC.
2014 SHARE INCENTIVE PLAN




THIS STOCK OPTION GRANT AGREEMENT (this “Agreement”), dated as of [________],
20[__] (the “Agreement Date”), sets forth the agreement of SEACOR Holdings Inc.,
a Delaware corporation (the “Company”), to grant options to [______________], an
employee of, or consultant to, the Company or its Affiliates (the “Grantee”), to
purchase Shares on the terms and subject to the conditions hereinafter provided.


The stock options to be granted pursuant hereto shall not be Incentive Stock
Options.


1.    Agreement to Grant; Grant Dates and Numbers of Shares. The Company hereby
agrees, subject to Paragraph 5, to grant to the Grantee options to purchase a
total of [________] Shares (the “Stock Options”) in four installments as
follows:


Options to purchase [________] Shares to be granted on [________], 20[__]
Options to purchase [________] Shares to be granted on [________], 20[__]
Options to purchase [________] Shares to be granted on [________], 20[__]
Options to purchase [________] Shares to be granted on [________], 20[__]


Each of [________], 20[__]; [________], 20[__]; [________], 20[__]; and
[________], 20[__] is referred to herein as a “Grant Date.” Stock Options
granted on any Grant Date shall vest and become exercisable to purchase Shares
as provided in Paragraph 4.


2.    Exercise Price. The per Share exercise price of the Stock Options to be
granted on each Grant Date shall be equal to the Fair Market Value on such Grant
Date. The Company shall provide notice to the Grantee of the per Share exercise
price of each grant of Stock Options hereunder promptly after the applicable
Grant Date.


3.    Payment of Exercise Price. The option exercise price may be paid in cash,
by the delivery of Shares then owned by the Grantee (which are not the subject
of any pledge or other security interest and which have been owned by the
Grantee for at least six months), by the withholding of Shares for which a Stock
Option is exercisable or by a combination of these methods. Payment may also be
made by delivering a properly executed exercise notice to the Company together
with a copy of irrevocable instructions to a broker to deliver promptly to the
Company the aggregate amount of sale or loan proceeds to pay the exercise price.
To facilitate the foregoing, the Company may enter into agreements for
coordinated procedures with one or more brokerage firms. The Company may
prescribe any other method of paying the exercise price that it determines to be
consistent with applicable law. In determining which methods the Grantee may
utilize to pay the exercise price, the Company may consider such factors as it
determines are appropriate.


4.    Vesting and Exercise Period.


A.    GENERAL. Subject to the terms and conditions set forth herein, the Stock
Options granted on each Grant Date shall vest and be exercisable as follows:


VESTING
NUMBER OF SHARES
[________], 20[__]
20% of Stock Options
[________], 20[__]
20% of Stock Options
[________], 20[__]
20% of Stock Options
[________], 20[__]
20% of Stock Options
[________], 20[__]
20% of Stock Options



No Stock Option awarded hereunder shall be exercisable later than ten years
after the Agreement Date. The Stock Options awarded hereunder shall not be
transferable otherwise than by will or the laws of descent and distribution, and
shall be exercisable during the Grantee's lifetime only by the Grantee.
Notwithstanding the foregoing, Stock Options may be transferred by the Grantee
solely to the Grantee’s spouse, siblings, parents, children and grandchildren or
trusts for the benefit of such persons or partnerships, corporations, limited
liability companies or other entities owned solely by such persons, including
trusts for such persons.


B.    DEATH. In the event of the Grantee's death, each Stock Option that had
been granted but was unexercised as of the date of death shall vest and become
immediately exercisable, and may be exercised until the first to occur of (i)
the one-year

1

--------------------------------------------------------------------------------




anniversary of the date of death and (ii) the tenth anniversary of the Agreement
Date. In addition, in the event of the Grantee's death, any and all Stock
Options that are subject to grant under Paragraph 1 but have not yet been
granted because, as of the date of death, the Grant Date had not yet occurred,
shall be granted as of the date of death, which shall be the “Grant Date” for
purposes thereof (or, if such date is not a business day on which the Shares
were traded, the “Grant Date” shall be the immediately preceding business day on
which Shares were traded).


C.    RETIREMENT. In the event of the Grantee’s formal retirement from
employment with the Company under acceptable circumstances as determined by the
Committee in its sole discretion (which determination may be conditioned upon,
among other things, the Grantee entering into a non-competition agreement with
the Company), each Stock Option that had been granted but was unexercised as of
the date of retirement shall vest and become immediately exercisable, and may be
exercised until the first to occur of (i) the one-year anniversary of the
Grantee’s retirement date and (ii) the tenth anniversary of the Agreement Date.
In addition, in the event of such retirement, any and all Stock Options that are
subject to grant under Paragraph 1 but have not yet been granted because, as of
the date of such retirement, the Grant Date had not yet occurred, shall be
granted as of the date of retirement, which shall be the “Grant Date” for
purposes thereof (or, if such date is not a business day on which Shares are
traded, the “Grant Date” shall be the immediately preceding business day on
which Shares were traded).


D.    TERMINATION OF EMPLOYMENT WITHOUT CAUSE. Subject to Paragraph 6, in the
event the Grantee’s employment is terminated by the Company without Cause
(including upon or following the Grantee’s Disability), each Stock Option that
had been granted and became vested, but was unexercised as of the date of
termination, may be exercised until the first to occur of (i) the date which is
90 days after the effective date of such termination and (ii) the tenth
anniversary of the Agreement Date.


E.    VOLUNTARY RESIGNATION. Subject to Paragraph 6, in the event of the
Grantee’s voluntary termination of employment with the Company, each Stock
Option that had been granted and became vested, but was unexercised as of the
date of termination, may be exercised until the first to occur of (i) the date
which is 90 days after the effective date of such termination and (ii) the tenth
anniversary of the Agreement Date.


5.    Termination of Stock Options; Post-Employment Exercises. Except as
provided for in Paragraph 4 or 6 hereof, or as otherwise provided by the
Committee, (i) no Stock Option represented by this Agreement may be exercised
after termination of the Grantee’s employment with the Company, (ii) all Stock
Options shall terminate and be of no further force or effect from and after the
date of such termination and (iii) no Stock Options that were subject to grant
under Paragraph 1 as of the date of termination of the Grantee’s employment with
the Company (but had not been granted because, as of such date, the Grant Date
had not yet occurred) shall be granted after such termination of employment and
the Company’s agreement to grant such Stock Options shall be of no further force
or effect.


6.    Adjustment Provisions; Change of Control.


A.    The Stock Options shall be subject to adjustment as provided in Section
4(b) of the Plan.


B.    If there is a Change of Control of the Company, any and all Stock Options
that are subject to grant under Paragraph 1 but have not yet been granted
because, as of the date of such Change of Control, the Grant Date had not yet
occurred, shall be granted as of the date of such Change of Control (immediately
prior to the occurrence of the Change of Control on such date), which shall be
the “Grant Date” for purposes thereof (or, if such date is not a business day on
which Shares are traded, the “Grant Date” shall be the immediately preceding
business day on which Shares were traded).


C.    The Stock Options shall be subject to Section 13 of the Plan upon and
following a Change of Control.


7.    Withholding. All payments or distributions of Stock Options made hereunder
or of Shares covered by Stock Options shall be net of any amounts required to be
withheld pursuant to applicable federal, national, state and local tax
withholding requirements. The Company shall have the right to withhold the
amount of such taxes from any other sums due or to become due from the Company
to the Grantee as the Company shall determine. The Company may, in its
discretion and subject to such rules as it may adopt (including any as may be
required to satisfy applicable tax, permit the Grantee to pay all or a portion
of the federal, national, state and local withholding taxes arising in
connection with any Stock Option or Shares by electing to have the Company
withhold Shares having a Fair Market Value equal to the amount to be withheld,
provided that such withholding shall only be at rates required by applicable
statutes or regulations.


8.    Tenure. The Grantee’s right to continue to serve the Company or any of its
Affiliates as an officer, employee, or otherwise, shall not be enlarged or
otherwise affected by the award hereunder.



2

--------------------------------------------------------------------------------




9.    Representations and Warranties of Grantee. The Grantee hereby represents
and warrants to the Company as follows:


A.    The Grantee has the legal right and capacity to enter into this Agreement
and fully understands the terms and conditions of this Agreement.


B.    The Grantee is acquiring the Shares subject to the Stock Options for
investment purposes only and not with a view to, or in connection with, the
public distribution thereof in violation of the Securities Act of 1933, as
amended (the “Securities Act”).


C.    If any Shares subject to the Stock Options shall be registered under the
Securities Act, no public offering (otherwise than on a national securities
exchange, as defined in the Securities Exchange Act of 1934, as amended) of any
Shares acquired hereunder shall be made by the Grantee (or any other person)
under such circumstances that he or she (or such person) may be deemed an
underwriter, as defined in the Securities Act.


D.    The Grantee understands and agrees that none of the Shares subject to the
Stock Options may be offered, sold, assigned, transferred, pledged, hypothecated
or otherwise disposed of except in compliance with this Agreement and the
Securities Act pursuant to an effective registration statement or applicable
exemption from the registration requirements of the Securities Act and
applicable state securities or “blue sky” laws, and then only in accordance with
the SEACOR Holdings Inc. Insider Trading and Tipping Procedures and Guidelines
(the “Insider Trading Policy”). The Grantee further understands that the Company
has no obligation to cause or to refrain from causing the resale of any of the
Shares subject to the Stock Options or any other Shares or shares of its capital
stock to be registered under the Securities Act or to comply with any exemption
under the Securities Act which would permit the Shares subject to the Stock
Award or Shares subject to the Stock Options to be sold or otherwise transferred
by the Grantee. The Grantee further understands that, without approval in
writing pursuant to the Insider Trading Policy, no trade may be executed in any
interest or position relating to the future price of Company securities, such as
a put option, call option, or short sale (which prohibition includes, among
other things, establishing any “collar” or other mechanism for the purpose of
establishing a price).


E.     Notwithstanding anything herein to the contrary, the Company shall have
no obligation to deliver any Shares hereunder or make any other distribution of
benefits under hereunder unless such delivery or distribution would comply with
all applicable laws (including, without limitation, the Securities Act), and the
applicable requirements of any securities exchange or similar entity.


10.    Notices. Any notice required or permitted hereunder shall be deemed
given, if to the Grantee, when delivered (a) by a nationally recognized
overnight delivery service (receipt requested), (b) by e-mail or other
electronic means, or (c) by certified or registered mail, return receipt
requested, postage prepaid, at such address as the Company shall maintain for
the Grantee in its personnel records or such other address as he or she may
designate in writing to the Company. Grantee will promptly notify the Company in
writing upon any change in Grantee’s mailing address or e-mail address. Any
notice required or permitted hereunder shall be deemed given, if to the Company,
when delivered by certified or registered mail, return receipt requested,
postage prepaid, to the Company, at 2200 Eller Drive, PO Box 13038, Fort
Lauderdale, FL 33316, Attention: Corporate Secretary or such other address as
the Company may designate in writing to the Grantee.


11.    Failure to Enforce Not a Waiver. The failure of the Company to enforce at
any time any provision of this Agreement shall in no manner be construed to be a
waiver of such provision or of any other provision hereof.


12.    Amendment and Termination. Subject to the terms of the Plan, this
Agreement may not be amended or terminated unless such amendment or termination
is in writing and duly executed by each of the parties hereto.


13.    Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed to be an original, but all of which together shall
constitute but one and the same instrument.


14.    Benefit and Binding Effect. This Agreement shall be binding upon and
shall inure to the benefit of the Company, its successors and assigns, and the
Grantee, his or her executors, administrators, personal representatives and
heirs. In the event that any part of this Agreement shall be held to be invalid
or unenforceable, the remaining parts hereof shall nevertheless continue to be
valid and enforceable as though the invalid portions were not a part hereof.


15.    Entire Agreement. This Agreement contains the entire understanding of the
parties hereto with respect to the Stock Options and supersedes all prior
agreements, discussions and understandings with respect to such subject matter.


16.    Governing Law. This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of Delaware, without giving
effect to principles and provisions thereof relating to conflict or choice of
laws.



3

--------------------------------------------------------------------------------




17.    Clawback. The Stock Options and the Shares issued upon exercise of the
Stock Options will be subject to such clawback provisions as may be required to
be made pursuant to any applicable law, government regulation or stock exchange
listing requirement, or other applicable Company policy.


18.    2014 Share Incentive Plan Controls. This Agreement is subject to all
terms and provisions of the SEACOR Holdings Inc. 2014 Share Incentive Plan (and
as amended, modified or supplemented from time to time, the “Plan”), which are
incorporated herein by reference. In the event of any conflict, the terms and
provisions of the Plan shall control over the terms and provisions of this
Agreement. All capitalized terms herein shall have the meanings given to such
terms by the Plan unless otherwise defined herein or unless the context clearly
indicates otherwise.


IN WITNESS WHEREOF, the Company has executed this Agreement on the date and year
first above written.


SEACOR HOLDINGS INC.




_____________________________________________    
Paul Robinson
Senior Vice-President and General Counsel


The undersigned hereby accepts, and agrees to, all terms and provisions of the
foregoing Stock Option Grant Agreement.




    
______________________________________________    
Name: ________________________________________
Dated: ________________________________________



4